Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 (Pursuant to Section906 of the Sarbanes-Oxley Act of 2002) In connection with the Annual Report on Form 10-K for the year ended December31, 2014 of North Bay Resources Inc. (the “Company”) as filed with the Securities and Exchange Commission on the date hereof (the “Report”) and pursuant to 18. U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I, Perry Leopold, Chief Executive Officer of the Company, certify, that to my knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Perry Leopold Perry Leopold, Chief Executive Officer and Chief Financial Officer Date:March 31, 2015
